Title: Thomas Jefferson to John Adams, 24 July 1784
From: Jefferson, Thomas
To: Adams, John


        
          Dr: Sir
          On board the Ceres off Scilly. July 24. 1784.
        
        When I did myself the honor of writing you on the 19th. Ult. it was my expectation that I should take my passage in the French

packet which was to sail the 15th. of this month, and of course that I should not be in Paris till the middle or last of August. it had not then been suggested to me, & being no seaman it did not occur to myself, that even from a London-bound vessel I might get ashore off Ushant or elsewhere on the coast of France. on receiving this information I took my passage with mr̃ Tracy in this vessel, leaving Boston the 5th. instant and having had a most favourable run am now as you will see above, and on the lookout for a vessel to take me off. my wish is to land at Brest, Morlaix or elsewhere on that part of the coast, in which, if I succeed, I shall go by the way of L’Orient & Nantes to Paris where I shall probably be a fortnight after the date of this letter. Colo. Humphries, Secretary to the legation, having failed getting to Boston in time, I suppose he will pass in the French packet. however our business need not await him as I am possessed of the papers relative to that. in a situation which hardly admits writing at all, & in hopes of seeing you in Paris as soon as your convenience and that of mr̃s Adams will admit, who I hope is now safe with you, I have the honor to be with the most perfect esteem Dr Sir / Your most obedt. / & most humble sert
        
          Th: Jefferson
        
      